Citation Nr: 1022255	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-08 326	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 
2003, for the grant of service connection for peripheral 
neuropathy of the left lower extremity secondary to Type II 
Diabetes Mellitus from exposure to Agent Orange.

2.  Entitlement to an effective date earlier than August 25, 
2003, for the grant of service connection for peripheral 
neuropathy of the right lower extremity secondary to Type II 
Diabetes Mellitus from exposure to Agent Orange.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2005 and January 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In an earlier November 2002 rating decision, the RO had 
granted service connection for Type II Diabetes Mellitus due 
to herbicide exposure.  That same decision, however, had 
denied service connection for associated peripheral 
neuropathy of the left and right lower extremities.  The 
Veteran subsequently appealed.  Ultimately, in January 2005, 
the RO granted service connection for peripheral neuropathy 
of the left and right lower extremities secondary to the Type 
II Diabetes Mellitus.  He received 20 percent ratings for 
each lower extremity, retroactively effective from September 
24, 2003.  

The October 2005 rating decision, now on appeal, denied his 
subsequent claims for an earlier effective date for the grant 
of service connection for the peripheral neuropathy affecting 
his left and right lower extremities.  Since that decision, 
however, a January 2007 rating decision and statement of the 
case (SOC) have partially granted his appeal, assigning an 
earlier effective date of August 25, 2003.  But he has 
continued to appeal for an even earlier effective date.  
See his March 2007 substantive appeal (VA Form 9).

As support for his claims, the Veteran testified at a hearing 
at the RO in August 2008 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  

In January 2009, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) for additional 
development and consideration.  
In April 2010, the AMC issued a supplemental SOC (SSOC) 
continuing to deny the claims and returned the file to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  The claims for service connection for peripheral 
neuropathy of the lower extremities were received on July 24, 
2002.

2.  But it was not until later, on August 25, 2003, that it 
was first confirmed the Veteran had this additional 
disability as a residual complication of his Type II Diabetes 
Mellitus.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
August 25, 2003 for the grant of service connection for 
peripheral neuropathy of the lower extremities.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a SOC or 
SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2005 
and February 2009.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Also keep in mind that his appeal is for an earlier effective 
date, the final downstream element of his claim, 
which initially arose in the context of him trying to 
establish his underlying entitlement to service connection, 
since granted in the January 2005 RO decision at issue.  
In Goodwin v. Peake, 22 Vet App 128 (2008), the Court held 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its intended purpose, and 
its application is no longer required because the claim as it 
arose in its initial context already has been substantiated.  
See also Dingess, 19 Vet. App. at 490.  Thereafter, once a 
notice of disagreement (NOD) has been filed, for example 
contesting a "downstream" issue such as the effective date 
assigned, the notice requirements of 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the 
appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The Veteran received the required SOC concerning the 
downstream effective date element of his claims, and the SOC 
apprised him that evidence of an earlier-filed claim, which 
did not become final and binding on him based on the evidence 
then of record, is needed to substantiate his claims for an 
earlier effective date.  See, too, Huston v. Principi, 17 
Vet. App. 195 (2003).  So he has received all required VCAA 
notice.

VA also has a duty to assist the Veteran in developing his 
claims.  This duty includes assisting him in the procurement 
of records and providing an examination when necessary to 
decide the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO obtained his service treatment records 
(STRs), VA and private treatment records, and arranged for a 
December 2003 VA compensation examination to assess 
the nature and etiology of his bilateral lower extremity 
peripheral neuropathy.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Also, notably, the Board remanded this case in January 2009 
so the AMC could obtain any outstanding VA treatment records.  
And although the AMC attempted to obtain additional records, 
a response from the local Jesse Brown VA Medical Center 
(VAMC) indicated that no such additional records exist and, 
thus, further searches would be futile.  The Board is 
therefore satisfied there was substantial compliance with 
this remand directive.  See Stegall v. West, 11 Vet. App. 268 
(1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis-Entitlement to an Effective Date Earlier than 
August 25, 2003, for the Grant of Service Connection for 
Peripheral Neuropathy of the Lower Extremities

The Veteran testified during his hearing that he is entitled 
to an effective date even earlier than August 25, 2003, 
because he received a diagnosis of bilateral lower extremity 
peripheral neuropathy as early as 2001, or thereabouts, at 
the Lakeside VA Medical Center (VAMC) in Chicago.  Indeed, in 
his April 2005 NOD, he contends that peripheral neuropathy of 
the lower extremities already had been diagnosed by July 24, 
2001, when service connection for his underlying and 
precipitating Type II Diabetes Mellitus was established.  So 
he believes the consequent peripheral neuropathy also should 
be service connected as of that earlier date.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a 
claim for disability compensation is received within one year 
after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).



A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  Any communication or action indicating intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

At the outset, it is important to apply the general default 
rule for effective dates.  The RO has determined that the 
Veteran's claims for service connection for peripheral 
neuropathy of his lower extremities were received on July 24, 
2002.  That is the date stamped on his claim application (VA 
Form 21-526), which was also when he first claimed 
entitlement to service connection for the underlying Type II 
Diabetes Mellitus.  Because of the legislative change on July 
9, 2001, however, permitting the granting of presumptive 
service connection for the underlying Type II Diabetes 
Mellitus on the basis of exposure to herbicides (namely, the 
dioxin in Agent Orange) in Vietnam, the RO was permitted to 
assign an earlier effective date of July 24, 2001, for the 
grant of service connection for the underlying Type II 
Diabetes Mellitus, i.e., one year prior to the receipt of the 
claim.

But the Board's review of the Veteran's statements and other 
submissions, both informal and formal, does not disclose any 
evidence of any claims for service connection for neuropathy 
of his lower extremities prior to July 24, 2002, on any 
possible basis (direct, presumptive or secondary).  38 C.F.R. 
§ 3.1(p); 38 C.F.R. § 3.155(a); Brannon, 12 Vet. App. 32, 35; 
Talbert, 7 Vet. App. at 356-57.  Indeed, there are no 
communications from him whatsoever prior to July 24, 2002.



The Board therefore must next consider the date the Veteran 
first established his entitlement to service connection for 
peripheral neuropathy of his lower extremities.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Stated somewhat differently, to establish entitlement 
to service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus, 
i.e., etiological link between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2009).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

When determining service connection, all theories of 
entitlement, direct, presumptive and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).



There is no indication, however, that service connection was 
warranted for the peripheral neuropathy affecting the 
Veteran's lower extremities prior to the receipt of his July 
24, 2002 claim application.  Indeed, a contemporaneous August 
2002 VA compensation examination found no objective evidence 
of neuropathy on physical examination, despite his complaints 
to that examiner of tingling and numbness in his toes on both 
feet.  And although a subsequent September 2002 
VA examination resulted in a diagnosis of Type II Diabetes 
Mellitus, there were no similar findings of peripheral 
neuropathy - including as a residual complication of the 
diabetes.

Rather, it was not until December 2003 that a VA examination 
objectively confirmed the Veteran had moderate peripheral 
neuropathy due to his 
service-connected diabetes.  Specifically, he was noted to 
have numbness, tingling, burning and pain in the region of 
his feet to mid-ankles, bilaterally.  Significantly, the 
examiner dated the onset of the neuropathy back to August 
2003.  In this regard, the Board sees that a VA treatment 
record dated August 25, 2003, records the Veteran's 
complaints of neuropathy when driving, such as a shooting 
pain from his feet to mid-calf.  Also contemporaneously, on 
August 27, 2003, a nurse practitioner found he had decreased 
sensation to monofilament to stocking, further objectively 
confirming his then current complaints.

So, to emphasize, although the Veteran previously had 
complained of similar symptoms during his earlier August 2002 
VA examination, that evaluating physician had not observed 
any objective clinical findings to substantiate those 
subjective complaints of lower extremity peripheral 
neuropathy.  Consequently, the Board's review of the VA 
treatment records simply fails to disclose any diagnosis or 
other objective clinical indication that the Veteran had 
diabetic peripheral neuropathy of his lower extremities prior 
to August 25, 2003.  


Despite his assertions to the contrary, the evidence fails to 
show any earlier diagnosis or other objective indication or 
suggestion of this condition, especially associated with or 
as due to his underlying diabetes.  So, on the basis of the 
December 2003 VA examination report and August 2003 VA 
treatment records, the Board finds that he first showed 
entitlement to service connection for peripheral neuropathy 
of his lower extremities on August 25, 2003.

Consideration of the general default rule is therefore 
unhelpful to the Veteran's claims for an earlier effective 
date.  His date of entitlement (August 25, 2003) for the 
peripheral neuropathy affecting his lower extremities is 
later than the date of receipt of his claims (July 24, 2002).  
As such, the general default rule dictates that the date of 
entitlement, August 25, 2003, as the later of these two 
dates, is the effective date for his award of service 
connection for the peripheral neuropathy of his lower 
extremities.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Also, unfortunately, merely because the Veteran was able to 
receive an effective date one year prior to the receipt of 
his claim for the underlying diabetes does not mean he also 
is entitled to this special consideration for his associated 
bilateral lower extremity peripheral neuropathy.  It was only 
following the legislative change on July 9, 2001 that Type II 
Diabetes Mellitus was added to the list of diseases 
presumptively associated with exposure to herbicides in 
Vietnam.  38 U.S.C.A. § 1116(a)(1), (f), and (a)(2); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  And the Veteran did not 
file a claim within one year of that legislative change, 
rather, as mentioned, not until a bit later on July 24, 2002, 
so the earliest possible effective date he could receive for 
the diabetes was July 24, 2001, one year prior to receipt of 
his claim for that condition.  See also 
Ellington v. Nicholson, No. 04-403 (U.S. Vet. App. July 25, 
2007) (indicating that, even if a prior claim for 
direct service connection was filed, the effective date for 
an appellant's secondarily service-connected condition is 
based solely on the date VA received his secondary service 
connection claim, i.e., it cannot relate back to the date he 
filed an original direct service connection claim.).



Further, "the plain meaning of 38 C.F.R. § 3.310(a) (2009) is 
and has always been to require VA to afford secondarily 
service-connected conditions the same treatment (no more or 
less favorable treatment) as the underlying service-connected 
conditions for all determinations."  Roper v. Nicholson, 20 
Vet. App. 173, 181 (2006).  This includes the assignment of 
an effective date.  Accordingly, as with any other claim, the 
effective date assigned for a secondarily service-connected 
condition is governed by § 3.400.  There is no other statute 
or regulation that would permit the effective date of the 
underlying diabetes disability (July 24, 2001) to arbitrarily 
constitute the effective date for the grant of secondary 
service connection for the associated peripheral neuropathy.  
The general default rule for effective dates under § 3.400 
controls, so the date of entitlement (August 25, 2003) must 
be the effective date for grant of service connection of this 
neuropathy, even though secondary to the diabetes.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for an effective date earlier than August 25, 2003, for the 
award of service connection for the peripheral neuropathy 
affecting his lower extremities.  And since the preponderance 
of the evidence is against his claims, there is no reasonable 
doubt to resolve in his favor, and these claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

The claims for an effective date earlier than August 25, 
2003, for the grant of service connection for peripheral 
neuropathy of the lower extremities are denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


